Citation Nr: 1758158	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-26 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for degenerative joint disease of the left hip status post total hip replacement, to include as secondary to service-connected back and left knee disabilities.

2.  Entitlement to an evaluation in excess of 10 percent for patellofemoral pain syndrome with early patellofemoral arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from October 1975 to November 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects the Veteran submitted a VA Form 9, Substantive Appeal, in November 2014 appealing a February 2011 rating decision that denied an increased rating for a service-connected back disability.  This Form 9 was not timely received in response to the January 2014 statement of the case or within a year of the February 2011 rating decision.  38 U.S.C. § 7105.  The RO has not taken any action on this appeal that would lead the Veteran or his representative to believe the claim was still on appeal.  Specifically, a supplemental statement of the case has not been issued in the matter and the RO did not certify the appeal to the Board.  The RO also indicated in VA's electronic appeals tracking system that the appeal had been closed out due to no response being received from the Veteran to the statement of the case.  But see Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Notably, October 2017 written argument from the Veteran's representative also did not include any issue related to an increased rating for a back disability.  Therefore, the Board concludes that the issue is not before the Board and will not address it further.

The Board will treat the November 2014 VA Form 9 as an informal claim to reopen since it was submitted prior to March 24, 2015, when regulations governing submission of claims on standard forms became effective.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  As the November 2014 VA Form 9 indicates an intent to seek an increased rating for the service-connected back disability, and the Board does not have jurisdiction over the claim, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b).

The newly reopened issue seeking service connection for a left hip disability on the merits and the issue seeking an increased rating for patellofemoral pain syndrome with early patellofemoral arthritis of the left knee are remanded to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  An unappealed June 2007 rating decision denied a claim for service connection for degenerative joint disease of multiple joints, including the left hip.  

2.  The additional evidence, received since the June 2007 rating decision, and considered with the record as a whole, is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim of service connection for a left hip disability.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision denying service connection for degenerative joint disease of the left hip status post total hip replacement is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the June 2007 rating decision is new and material to reopen the claim of service connection for degenerative joint disease of the left hip status post total hip replacement, to include as secondary to service-connected back and left knee disabilities.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Inasmuch as the determination below reopens the claim of service connection for degenerative joint disease of the left hip status post total hip replacement, there is no reason to belabor the impact of VA's duties to notify and assist on the claim to reopen, since any error in notice content or timing or in the duty to assist on that aspect of the claim is harmless.

II.  Legal Criteria and Analysis

A claim for service connection for degenerative joint disease of the left hip was originally denied in a February 2006 rating decision based on a finding that the condition neither occurred in nor was caused by service.  The Veteran submitted new and material evidence within a year following the decision.  The RO denied the claim seeking to reopen a claim of service connection for degenerative arthritis of multiple joints, including the left hip, in a June 2007 rating decision.  Although this rating decision generally denied service connection for degenerative arthritis of multiple joints, the reasoning of the decision clearly addressed left hip arthritis.  Therefore, the Board finds that the decision denied a claim of service connection for left hip arthritis.  The Veteran did not submit new and material evidence within a year of the June 2007 rating decision and it became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.  

The Veteran then filed a claim for service connection for degenerative joint disease of the left hip in December 2008.  The RO notified the Veteran of its denial of the claim to reopen on March 23, 2009.  VA received the Veteran's current claim to reopen his service connection claim for degenerative joint disease of the left hip on March 22, 2010.  Since the Veteran's claim to reopen was received one day before the March 2009 decision became final, that decision did not become final and it is the Veteran's December 2008 claim that is pending before the Board.  38 C.F.R. § 3.156(b).

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

The Board finds the Veteran has submitted new and material evidence since the June 2007 rating decision denying service connection for multi-joint arthritis, including the left hip.  December 2008 VA treatment records reflect the Veteran underwent a total left hip replacement.  Prior to the surgery, the Veteran reported a multi-year history of progressive left hip pain and reported having pain radiating into the left knee.  This evidence was not of record at the time of the June 2007 rating decision.  Further, this evidence relates to an unestablished fact necessary to substantiate the claim, i.e., whether there has been aggravation of the Veteran's left hip disability by a service-connected disability.  Therefore, the Board finds the additional evidence is new and material to reopen the claim of service connection for a left hip disability.  
 

ORDER

As new and material evidence has been received, the claim for service connection for degenerative joint disease of the left hip, to include as secondary to service-connected back and left knee disabilities, is reopened; to this extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim, the Board must now determine whether the claim of entitlement to service connection for degenerative joint disease of the left hip status post total hip replacement, to include as secondary to service-connected back and left knee disabilities, may be granted on the merits de novo.  The Board finds that further development is necessary prior to appellate review.

The record does not contain an adequate medical opinion as to the issue of secondary service connection.  Following the March 2007 VA examination, the examiner opined the Veteran's left hip disability "is neither adjunct nor aggravated" by the Veteran's service-connected back or left knee disabilities.  The Board finds this opinion to be inadequate.  In the precedential decision of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) held that the probative value of a medical opinion comes from it being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the VA examiner did not provide any rationale for the opinion.  In light of the foregoing, an additional VA examination should be obtained to adequately address the etiology of the Veteran's left hip disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Concerning the claim for an evaluation in excess of 10 percent for patellofemoral pain syndrome with early patellofemoral arthritis of the left knee, the Veteran's representative contends in the October 2017 informal hearing presentation that the Veteran should be afforded a new VA examination since the last VA examination was in May 2010.  In addition, there is evidence that the Veteran's left knee disability has worsened since the May 2010 VA examination.  The Veteran had normal strength in his left lower extremity at the May 2010 examination, but he had 4/5 strength in the left knee at the May 2013 VA examination for his back disability.  This evidence in combination with the remoteness of the May 2010 examination renders it necessary for the Veteran to be afforded an additional VA examination to evaluate the Veteran's left knee disability. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic record any outstanding VA treatment records from November 2013 onward.

Additionally, with any needed assistance from the Veteran, obtain any identified outstanding private treatment records.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After any records obtained have been associated with the electronic claims file, schedule the Veteran for a VA orthopedic examination with a clinician with appropriate expertise in order to ascertain the severity of his service-connected left knee disability.

The electronic claims folder must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

3.  After any records obtained have been associated with the electronic claims file, schedule the Veteran for a VA orthopedic examination with a clinician with appropriate expertise in order to assess the etiology of the Veteran's left hip disability.  The electronic claims folder must be made available to the examiner in conjunction with this review.  

After completing all indicated tests and studies, the examiner is to answer the following questions:

A)  Is it at least as likely as not (a 50% or greater probability) that any diagnosed left hip disability, to include degenerative arthritis, is related to the Veteran's service?

B)  Is it at least as likely as not (a 50% or greater probability) that any diagnosed left hip disability, to include degenerative arthritis, was caused by the Veteran's service-connected back or left knee disability?

C)  Is it at least as likely as not (a 50% or greater probability) that any diagnosed left hip disability, to include degenerative arthritis, was aggravated (that is, any increase in severity beyond the natural progress of the condition as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected back or left knee disability?  

If the Veteran's current left hip disability has been aggravated by his service-connected back or left knee disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


